Exhibit 10.17


          The following persons have a percentage benefit multiplier under the
Supplemental Executive Retirement Plan (the "Plan") of 2.4% or 2.0%, as
indicated below, in lieu of the 1.6% of final average monthly remuneration
benefit multiplier described in the Plan:

 

2.4%

2.0%

 

 

 

 

 

 

Steven M. Duffy

Owen S. Baxter

 

 

V. Dean Estes

William J.B. Brown

 

 

Stephen L. Gulis, Jr.

Arthur G. Croci

 

 

Blake W. Krueger

Richard C. DeBlasio

 

 

Timothy J. O'Donovan

Gary Fountain

 

 

Robert J. Sedrowski

Ted Gedra

 

 

 

Blaine C. Jungers

 

 

 

Jacques Lavertue

 

 

 

Thomas P. Mundt

 

 

 

Nicholas P. Ottenwess

 

 

 

A. T. Payne

 

 

 

James Weston

 

 

 

Spencer E. Zimmerman

 